EXAMINER’S AMENDMENT

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Knors on 03/03/2022.


Additional reasons for Examiner’s Amendment:
 	Claim 38 has been amended to be consistent with parent claim 37 (which requires the first PSA layer and the second PSA layer to contain the same adhesive).
	Claim 39 has been amended to more clearly identify the “member(s)”.
	The specification has been amended to reflect the current status of the parent applications.




The application has been amended as follows: 

In claim 37,
	line 12, after “adhesive layer”, the following has been inserted:
-- , wherein the first pressure sensitive adhesive layer and the second pressure sensitive adhesive layer comprise the same adhesive --.

In claim 38, 
	lines 2-3, after “the first pressure sensitive adhesive”, “or” has been 
changed to --and--.


In claim 39,
	line 1, before “member(s)”, --tubular-- has been inserted.
	

In the specification, page 1, 
 	paragraph [0001], line 3, after “September 21, 2007,”, --abandoned, -- has been inserted.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose or suggest the recited method of forming a wire-wrapped tubular member comprising: wrapping a wire reinforcement around tubular member(s); wrapping the recited fiber-reinforced adhesive tape comprising two directly contacting pressure sensitive adhesive (PSA) layers over the wire-wrapped tubular member; wherein one of the PSA layers bonds the fiber reinforcement in direct contact with the polymeric film tape backing, and wherein the two PSA layers containing the same adhesive (claim 37).
	TYNAN, JR ET AL (US 5,942,299) fail to disclose fiber-reinforced adhesive tapes comprising two directly contacting pressure sensitive adhesive layers containing the same adhesive, or the winding of wire reinforcement around tubular members.
 	LOPEZ ET AL (US 5,277,957) and CAMMACK II ET AL (US 5,236,761) and VENZI ET AL(US 5,348,801) fail to disclose fiber-reinforced adhesive tapes comprising two directly contacting pressure sensitive adhesive layers containing the same adhesive, or the winding of wire reinforcement around tubular members 
	KORPMAN (US 4,431,598) and GOBRAN (US 4,260,659) fails to disclose fiber-reinforced adhesive tapes comprising fiber reinforcement bonded in direct contact with the tape backing, or the winding of wire reinforcement around tubular members
	SUZUKI (US 4,454,192) and SUGAHARA ET AL (US 2009/0047483) fail to disclose recited fiber-reinforced adhesive tapes comprising two directly contacting PSA layers which contain the same adhesive, wherein the fiber reinforcement is bonded in direct contact with the 
 	MELLOTT (US 2003/0074878) and MELLOTT ET AL (US 6,789,380) and ANDERSEN ET AL (US 6,641,330) and WO 98/26921 and GB 8485254 fail to disclose the recited fiber-reinforced adhesive tapes comprising fiber reinforcement bonded in direct contact with the tape backing and two directly contacting PSA layers which contain the same adhesive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 20, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787